Mr. Justice Aldrey
delivered the opinion of the court.
The District Court of Guay ama tried on appeal a complaint filed in the peace court of that town against Lucas Julián and found him guilty of the crime of carrying concealed weapons, with which he was charged, and sentenced him accordingly. Prom that judgment Lucas Julián took an appeal to this court hut failed to file an assignment of errors or to appear at the hearing, although in the transcript of the record there is a bill containing the evidence taken during the trial and the exceptions which counsel for the defendant entered to certain rulings of the trial court.
It appears from said bill that after the fiscal had exam*906ined two witnesses lie waived tlie presentation of tlie rest of his evidence, bnt asked leave of the conrt to offer as evidence the revolver which was found in tlie possession of the defendant, and upon being informed by the secretary of the court that no such weapon had been received there he announced that he would offer testimony to prove its loss.
Later he also waived this evidence and said he would present witnesses who had seen the weapon in the peace court, when counsel for the defendant objected to this class of testimony, first, because the fiscal had already closed his case, and second, because the testimony of the witness offered as to the fact that a record of the weapon had been made in the police register is not evidence that the said weapon was the property of the defendant and that it was found on his person and offered as evidence during his trial.
Concerning the first ground of exception we will say that the fiscal had not yet closed his case,'for although he waived the right to examine the rest of his witnesses he announced that he would present the weapon taken from the defendant, and when he learned that the same had not been received in court he made an effort to prove in some other way that' a revolver really was found on the person of the accused. But even though it were true that when he offered this last evidence the fiscal had already exhausted his evidence, the court did not commit error in admitting it because it has the discretionary power to regulate the order in which testimony shall be introduced and to permit inquiry into any fact directly connected with the issue. Arruza v. Laugier et al., 14 P. R. R., 24.
The second ground of exception is intimately related to a motion filed by counsel for the defendant after the conclusion of the evidence, for which reason we shall treat them jointly.
After the fiscal had concluded his evidence counsel for the defendant alleged that the crime imputed to his client had not been proven because sufficient evidence of the existence *907of the weapon seized, which is the corpus delicti or supplemental evidence in accordance with the law of evidence, had not been introduced, and that therefore in the absence of that proof, which is all important in a case of carrying concealed weapons, The People had failed to prove its case.
This motion and the second ground upon which the one previously mentioned was founded seem to support the theory that in cases of carrying concealed weapons it is necessary that the weapon found on the person be produced, and that secondary evidence is admissible only in the absence of such proof.
In the case at bar, although the weapon found on the defendant was not produced in the district court, yet it was shown sufficiently to said court that when arrested Lucas Julián carried a revolver loaded with four cartridges, which was seized, a fact sufficient in itself to find him guilty of the crime he was tried for, the production of the weapon not being an essential element in the trial for the offense of carrying concealed weapons, which offense does not consist of the fact that any specified weapon was taken from the accused, but in proving that he carried on or about his person, saddle, saddlebags or panniers, any pistol, dirk, etc. (Act of Porto Rico, 1905, p. 17.)
If, then, the offense consists in the act of carrying on or about one’s person any of the weapons specifically mentioned in the law relative to the matter, upon proof being offered of such fact the seizure of the weapon or its production in the court trying the case is not necessary for the purposes of a conviction, for which reason the error alleged by the appellant that the weapon was not produced in court does not exist.
We do not see any reason for reversing the judgment and it should be affirmed.

Affirmed.

Chief Justice Hernández and Justices MacLeary, Wolf and del Toro concurred.